TABLE OF CONTENTS

EXHIBIT 10.1.4

 

EXECUTION COPY

 

USS HOLDINGS, INC.

 

AMENDMENT No. 4

 

AMENDED AND RESTATED

 

STOCKHOLDERS AGREEMENT

 

Dated as of October 28, 2003

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

Section 1.   

Definitions; Rules of Construction

   1 Section 2.   

Board of Directors

   12 Section 3.   

Financial Statements and Other Information, Inspections and Board Meetings

   14 Section 4.   

Additional Voting Agreements; Required Sale

   17 Section 5.   

First Refusal Rights for Securities Issued by the Corporation

   20 Section 6.   

Affiliate Transactions

   21 Section 7.   

[Section Left Intentionally Blank]

   21 Section 8.   

Limitations on Transfers of Stock – General

   21 Section 9.   

Limitations on Transfers of Restricted Shares

   22 Section 10.   

[Section Intentionally Left Blank]

   22 Section 11.   

Rights of First Refusal after Third Anniversary

   22 Section 12.   

Rights of Co-Sale

   23 Section 13.   

Drag-Along Rights

   24 Section 14.   

Options Upon Termination Event

   26 Section 15.   

[Section Intentionally Left Blank]

   29 Section 16.   

Regulatory Matters

   29 Section 17.   

Requisite Stockholder Approval

   31 Section 18.   

Amendment and Waiver

   31 Section 19.   

Securities Law Compliance; Legends

   31 Section 20.   

Duration of Agreement

   33 Section 21.   

Severability

   33 Section 22.   

Entire Agreement

   33 Section 23.   

Certain Stockholders

   33

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 24.   

Successors and Assigns

   34 Section 25.   

Counterparts

   34 Section 26.   

Remedies

   34 Section 27.   

Notices

   35 Section 28.   

Governing Law

   36 Section 29.   

Further Assurances

   36 Section 30.   

Jurisdiction; Venue; Process

   36 Section 31.   

Representation and Warranties of the Stockholders

   37 Section 32.   

Conflicting Agreements

   38 Section 33.   

Mutual Waiver of Jury Trial

   38

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AMENDED AND RESTATED STOCKHOLDERS AGREEMENT (the “Agreement”) dated as of
October 28, 2003, among USS HOLDINGS, INC., a Delaware corporation (the
“Corporation”), and the stockholders of the Corporation (each a “Stockholder”
and collectively the “Stockholders”) listed on the signature pages hereof.

 

WHEREAS, the Stockholders and the Corporation, entered into a Stockholders
Agreement dated as of February 9, 1996, which agreement has been previously
amended by Amendment No. 1, Amendment No. 2 dated October 6, 1998 and Amendment
No. 3 dated May 15, 2001 (the “Existing Stockholders Agreement”).

 

WHEREAS, the Stockholders and the Corporation desire to further amend and
restate the Existing Stockholders Agreement in its entirety in accordance with
Section 18(a) hereof, effective upon execution of this Agreement by the
Corporation, a Majority of the Institutional Stockholders and a Majority of the
DGHA Stockholders.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the Corporation and the Stockholders agree as follows:

 

  Section 1. Definitions; Rules of Construction.

 

(a) Capitalized terms used in this Agreement have the meanings ascribed to them
below:

 

“Accounting Period” has the meaning ascribed to it in Section 3(a)(i).

 

“Acquisition” means USS Acquisition, Inc., a Delaware corporation, and any
successors thereto (including U.S. Silica after the Merger).

 

“Actual EBITDA” shall be calculated at the end of each Accounting Period of the
Corporation, beginning with the Accounting Period ending December 31, 1997, and
shall mean the EBITDA of the Corporation for the twelve-month period ended on
the last day of such Accounting Period.

 

“Additional Institutional Director” shall have the meaning ascribed to it in
Section 2(b).

 

“Additional Retiring Purchase” has the meaning ascribed to it in Section 14(a).

 

“Adjusted Proportionate Percentage” shall mean, with respect to any Stockholder,
the Proportionate Percentage of such Stockholder, calculated as if the Retiring
Shares were not issued and outstanding at the time of calculation.

 

“Affiliate” means (i) with respect to any individual, (A) a spouse or descendant
of such individual and (B) any trust or family partnership whose primary
beneficiary shall be such individual and/or such individual’s spouse and/or any
Person related by blood or adoption to such individual or such individual’s
spouse, (ii) with respect to any Person which is not an individual, any other
Person that, directly or indirectly through one or more intermediaries Controls,
is Controlled by, or is under common Control with, such Person and/or one or
more Affiliates thereof, and, without limiting the generality of the foregoing,
with respect to JPM

 

-1-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

includes (x) the ultimate parent corporation of JPM, and all the Affiliates of
the aforementioned ultimate parent and (y) a corporation, a general partnership,
a limited partnership or limited liability corporation in which all the
beneficial interests of any of the foregoing entities is owned directly or
indirectly by one or more present or former employees or executives of JPM or
their respective Affiliates.

 

“Approved Sale” has the meaning ascribed to it in Section 13.

 

“Board” means the Board of Directors of the Corporation.

 

“Bylaws” means the Bylaws of the Corporation, as amended from time to time.

 

“Cause” shall mean the commission by a Stockholder of a felony or other crime
involving moral turpitude, or the commission by a Stockholder of any other act
which is a breach of his fiduciary duty of loyalty to his employer or the
repeated failure of a Stockholder to otherwise perform his duties to his
employer as determined in good faith by such employer’s Board of Directors.

 

“Certificate” means the Amended and Restated Certificate of Incorporation of the
Corporation as filed with the Secretary of State of Delaware on February 9,
1996, as supplemented by all Certificates of Designation and Certificates of
Amendment, copies of which are attached as Schedule 3.

 

“Class A Common Stock” means the Class A Common Stock, $.01 par value, of the
Corporation.

 

“Class B Common Stock” means the Class B Common Stock, $.01 par value, of the
Corporation.

 

“Class C Common Stock” means the Class C Common Stock, $.01 par value, of the
Corporation.

 

“Class C Restricted Shares” means, collectively, the DGHA Restricted Shares and
the Manager Restricted Shares.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Common Stock” means the Class A Common Stock, the Class B Common Stock and the
Class C Common Stock.

 

“Common Equivalents” means, at any point in time, (i) as to any Stockholder, the
number or shares of Common Stock held by such Stockholder at such time, plus the
number of shares of Common Stock which are issuable (at such time or thereafter)
upon the exercise or conversion of any option, warrant or convertible security
held at such time by such Stockholder and (ii) as to all Stockholders,
collectively, the aggregate number of shares of Common Stock outstanding at such
time plus the aggregate number of shares of Common Stock issuable (at such time
or thereafter) upon the exercise or conversion of all outstanding options,
warrants and convertible securities.

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Company” means, collectively, the Corporation and its Subsidiaries and,
individually, the Corporation and each Subsidiary of the Corporation.

 

“Compensation Committee” shall mean the Compensation Committee of the Board, as
constituted from time to time in accordance with Section 2(c).

 

“Competitor” means any Person who directly or indirectly, owns, manages,
operates, joins, controls or participates in the ownership, management,
operation or control of, or is connected as a director, officer, employee;
partner, consultant or otherwise with, any profit or non-profit business or
organization in any part of the United States or any other jurisdiction in which
the Company sells products or provides services, which, directly or indirectly,
Competes (as hereinafter defined) with the Company. A profit or non-profit
business or organization shall be deemed to “Compete” with the Company if such
business or organization (i) competes with the business of the Company as it is
conducted as of the date hereof, or at any time while this Agreement is in
effect, or (ii) engages in the development, production or sale of products, or
the rendering of services, which are the same as, similar to or competitive
with, the products or services being developed, provided, sold or rendered by
the Company as of the date hereof, or at any time while this Agreement is in
effect.

 

“Control” means the possession, directly or indirectly, of the power, by stock
ownership, contract right, proxy or otherwise, to direct the management and
policies of a Person.

 

“Corporation” has the meaning ascribed to it in the Preamble.

 

“Credit Agreement” means the Credit Agreement dated as of September 8, 2003, as
amended from time to time, among U.S. Silica and the lenders named therein.

 

“Credit Event” means (i) the existence of an event of default under any Debt
Document, or (ii) the existence of a default, which is not waived or cured
within any applicable grace period provided for therein, under any other
document or agreement to which any Company is a party or an obligor, which
evidences indebtedness of any Company individually or in the aggregate of more
than $1,000,000.

 

“Debt Documents” shall mean the Credit Agreement, the documents attached as
exhibits thereto and any other loan agreement pursuant to which the debt under
such agreements is refinanced in whole or in part.

 

“Deferral Date” has the meaning ascribed to it in Section 14(f).

 

“Deferral Election” has the meaning ascribed to it in Section 14(f).

 

“DGHA” shall mean D. George Harris & Associates, Inc.

 

“DGHA Fee Letter” means the letter agreement dated the Original Agreement Date
among the Corporation, certain Subsidiaries thereof and DGHA, as amended from
time to time.

 

“DGHA Repurchase Agreement” means the DGHA Repurchase Agreement dated the
Original Agreement Date, among the Corporation and the DGHA Stockholders named
therein.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“DGHA Restricted Shares” means the 216,263 (as adjusted to reflect any stock
splits, stock dividends, reverse stock splits or reclassifications of the Class
C Common Stock) shares of Class C Common Stock issued or issuable to the DGHA
Stockholders party to the DGHA Repurchase Agreement (and any Securities issued
in respect thereof), which shares are subject to repurchase by the Corporation
upon an IRR Event pursuant to the DGHA Repurchase Agreement, for so long as such
shares of Class C Common Stock are subject to the DGHA Repurchase Agreement.

 

“DGHA Stockholders” shall mean any Person listed on the Schedule of DGHA
Stockholders attached hereto as Schedule 4 and any other employee of DGHA or an
Affiliate of DGHA who is designated as such by the Chairman of DGHA.

 

“EBITDA” has the meaning, for any period, ascribed to such term in the Credit
Agreement.

 

“EBITDA Event” shall mean and occur if, at the end of any Accounting Period
commencing with the twelve-month period ending December 31, 2003, the Actual
EBITDA for the twelve-month period ending on the last day of such Accounting
Period is less than $23 million for the twelve-month period ending on the last
day of the corresponding Accounting Period.

 

“Eligible Stockholders” has the meaning ascribed to it in Section 14(a).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the controlled group of any Obligor, or under common control with any
Obligor, within the meaning of Section 414 of the Code.

 

“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event (or the penalty for failure to
provide such notice) has been waived by the PBGC; or (ii) the requirements of
subsection (1) of Section 4043(b) of ERISA (without regard to subsection (2) of
such Section) are met with a contributing sponsor, as defined in Section
4001(a)(13) of ERISA, of a Plan, and an event described in paragraph (9), (10),
(11), (12) or (13) of Section 4043 (c) of ERISA is reasonably expected to occur
with respect to such Plan within the following 30 days; (b) the application for
a minimum funding waiver with respect to a Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of any Obligor or any ERISA Affiliate in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by any
Obligor or any ERISA Affiliate from a Multiple Employer Plan during a plan year
for which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA; (f) the conditions for imposition of a lien under Section 302(f) of ERISA
shall have been met with respect to any Plan; (g) the adoption of an amendment
to a Plan requiring the provision of security to such Plan, pursuant to Section
307 of ERISA; or (h) the institution by the

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PBGC of proceedings to terminate a Plan pursuant to Section 4042 of ERISA, or
the occurrence of any event or condition described in Section 4042 of ERISA that
could reasonably be expected to constitute grounds for the termination of, or
the appointment of a trustee to administer, such Plan.

 

“Excess Attributable to the First Priority Additional Retiring Purchases” shall
mean the lesser of (x) the number of Remaining Retiring Shares to be purchased
in the aggregate by the First Priority Eligible Stockholders pursuant to their
Additional Retiring Purchases and (y) the excess Remaining Retiring Shares
remaining after the Second Retirement Reduction.

 

“Excess Attributable to the Second Priority Additional Retiring Purchases” shall
mean the lesser of (x) the number of Remaining Retiring Shares to be purchased
in the aggregate by the Second Priority Eligible Stockholders pursuant to their
Additional Retiring Purchases and (y) the excess Remaining Retiring Shares
remaining prior to the First Retirement Reduction.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
similar federal law then in force.

 

“Exempt Issuance” shall mean (i) the issuance of shares of Class A Common Stock
or Class B Common Stock upon the conversion of shares of Series B Preferred
Stock and the issuance of shares of Class A Common Stock upon the conversion of
shares of Class B Common Stock, (ii) the issuance of the Warrants pursuant to
the Warrant Issuance Agreement and the issuance of Securities pursuant to the
exercise of the Warrants, (iii) the issuance of Securities, or any securities
convertible into or exercisable for Securities, pursuant to a Public Offering
and (iv) the issuance of Securities to a DGHA Stockholder or a Manager
Stockholder after repurchase by the Corporation pursuant to the DGHA Repurchase
Agreement, the Manager Repurchase Agreement or pursuant to Section 14, of an
equivalent or greater number of Securities from one or more DGHA Stockholders,
Manager Stockholders or Non-Affiliated Stockholders.

 

“Fair Value” means the highest price that would be paid for all or substantially
all of (i) the Securities, (ii) the capital stock of a Subsidiary, (iii) the
assets of the Corporation (after the assumption of all of the liabilities of the
Corporation), or (iv) the assets of a Subsidiary (after the assumption of all
the liabilities of such Subsidiary), as the case may be, and in each case, on a
going-concern basis in a single arm’s-length transaction between a willing buyer
and a willing seller in an orderly process, using valuation techniques then
prevailing in the securities industry and assuming full disclosure of all
relevant information and a reasonable period of time for effectuating such sale,
as determined jointly by the Majority of the Institutional Stockholders and the
Majority of the DGHA Stockholders. If such parties are unable to reach agreement
within 30 days, such Fair Value shall be determined by an independent nationally
recognized investment bank experienced in valuing companies or assets jointly
selected by the Majority of the Institutional Stockholders and the Majority of
the DGHA Stockholders. If the parties cannot agree on the selection of an
investment bank within 30 days, the investment bank will be selected by an
independent arbitrator appointed in accordance with the rules of the American
Arbitration Association. The determination of such investment bank shall be
final and binding upon the parties, and the Corporation shall pay the fees and
expenses of such investment bank.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“First Priority Eligible Stockholders” shall mean (i) with respect to any
Transfer to be made by a DGHA Stockholder, the other DGHA Stockholders, (ii)
with respect to any Transfer to be made by a Manager Stockholder, the other
Manager Stockholders and (iii) with respect to any Transfer to be made by a
Non-Affiliated Stockholder, the other Non-Affiliated Stockholders.

 

“First Refusal Amount” has the meaning ascribed to it in Section 5(a).

 

“First Refusal Securities” has the meaning ascribed to it in Section 5(a).

 

“GAAP” means United States generally accepted accounting principles,
consistently applied.

 

“Individual Investor Put Shares” has the meaning ascribed to it in Section
14(c).

 

“Initial Institutional Director” shall have the meaning ascribed to it in
Section 2(a)(iii).

 

“Initial Public Offering” means the initial Public Offering of equity securities
of the Corporation.

 

“Initial Retiring Purchase” has the meaning ascribed to it in Section 14(a).

 

“Institutional Directors” has the meaning ascribed to it in Section 2(b).

 

“Institutional Securities” means all Securities owned by the Institutional
Stockholders.

 

“Institutional Stockholders” means any Person listed on the Schedule of
Institutional Stockholders attached hereto as Schedule 6 and any successor to,
or Permitted Transferee (excluding any transferee who purchases Institutional
Securities pursuant to Section 6) of, any such Person who or which agrees in
writing to be treated as an Institutional Stockholder hereunder and to be bound
by the terms and comply with all applicable provisions hereof.

 

“IRR Event” means the occurrence of any of the following:

 

(i) the sale of all or substantially all of the assets of the Corporation and
its Subsidiaries (in each case after assumption of all the liabilities of the
Corporation or the Subsidiary), on a consolidated basis;

 

(ii) the sale of all or substantially all of the Securities;

 

(iii) a merger of the Corporation or any Subsidiary, provided that the merger
comprises all or substantially all of the assets of the Corporation and its
Subsidiaries, with another Person if the stockholders of the Corporation
immediately prior to such merger do not own more than 80% of the corporation
surviving such merger; or

 

(iv) the consummation of a Qualified Public Offering.

 

“JPM” means J.P. Morgan Partners (23A SBIC) LLC (formerly known as, Chase
Manhattan Capital L.P.), a Delaware limited liability company.

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Majority of the Institutional Stockholders” means those Institutional
Stockholders who at the time in question hold a majority of the Common
Equivalents then held by all Institutional Stockholders.

 

“Majority of the DGHA Stockholders” means those DGHA Stockholders who at the
time in question hold a majority of the Common Equivalents then held by all DGHA
Stockholders.

 

“Majority of the Stockholders” means those Stockholders who at the time in
question hold 57.5% of the Common Equivalents then held by all Stockholders.

 

“Management Services Agreement” means the Amended and Restated Management
Services Agreement dated the Original Agreement Date, among the Corporation,
certain subsidiaries thereof and DGHA, as amended or modified from time to time.

 

“Manager Repurchase Agreement” means the Manager Repurchase Agreements, a form
of which is attached hereto as Schedule 7, to be entered into between the
Corporation and each Manager Stockholder who purchases Manager Restricted
Shares, respectively.

 

“Manager Restricted Shares” means the 216,263 (as adjusted to reflect any stock
splits, stock dividends, reverse stock splits or reclassifications of the Class
C Common Stock) shares of Class C Common Stock issued or issuable to the Manager
Stockholders party to the Manager Repurchase Agreement (and any Securities
issued in respect thereof), which shares are subject to repurchase by the
Corporation upon an IRR Event pursuant to the Manager Repurchase Agreement, for
so long as such shares of Class C Common Stock are subject to the Manager
Repurchase Agreement.

 

“Manager Stockholder” shall mean any Person listed on the Schedule of Manager
Stockholders attached hereto as Schedule 8 and any Stockholder who purchases
Securities who is a full-time employee of the Corporation or of any Subsidiary
and is designated as such by the Board, but specifically excluding the DGHA
Stockholders.

 

“Merger” means the consummation of the merger between Acquisition and U.S.
Silica, with U.S. Silica as the surviving corporation.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Obligor or any
ERISA Affiliate and at least one Person other than the Obligors and the ERISA
Affiliates or (b) was so maintained and in respect of which any Obligor or any
ERISA Affiliate could have liability under Section 4064 or 4069 of ERISA in the
event such plan has been or were to be terminated.

 

“Non-Affiliated Stockholder” shall mean any Person listed on the Schedule of
Non-Affiliated Stockholders attached hereto as Schedule 5.

 

“Notice Date” has the meaning ascribed to it in Section 14(b).

 

“Notice of Offer” has the meaning ascribed to it in Section 1l(a).

 

“Obligor” means Acquisition and U.S. Silica.

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Offer” has the meaning ascribed to it in Section 11(a).

 

“Offeree” has the meaning ascribed to it in Section 11(a).

 

“Offeror” shall have the meaning ascribed to it in Section 11(a).

 

“Officer’s Report” has the meaning ascribed to it in Section 3(a)(ii).

 

“Original Agreement Date” means February 9, 1996.

 

“Other Stockholders” has the meaning ascribed to it in Section 12(a).

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Permitted Transferees” has the meaning ascribed to such term in Section 8(d).

 

“Person” shall be construed broadly and shall include an individual, a
partnership, a corporation, an association, a joint stock company, a limited
liability company, a trust, a joint venture, an unincorporated organization and
a governmental entity or any department, agency or political subdivision
thereof.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Preferred Stock” means (i) the Series A Preferred Stock, the Series B Preferred
Stock, the Seller Preferred Stock and the Series D Preferred Stock, and (ii) any
shares of any series of Preferred Stock of the Corporation issued to the
Stockholders on or after the Original Agreement Date.

 

“Primary Retirement Notice” has the meaning ascribed to it in Section 14(a).

 

“Proportionate Percentage” means, with respect to a Stockholder, a fraction
(expressed as a percentage) the numerator of which is the number of Common
Equivalents held by such Stockholder and the denominator of which is (i) in a
situation where the Proportionate Percentage is being calculated with respect to
all Stockholders, the total number of Common Equivalents outstanding at the time
in question and (ii) in a situation where the Proportionate Percentage is being
calculated with respect to a group of Stockholders, the total number of Common
Equivalents held by the members of such group.

 

“Public Offering” means the closing of a public offering of Common Stock
pursuant to a registration statement declared effective under the Securities
Act, except that a Public Offering shall not include an offering made in
connection with an employee benefit plan.

 

“Public Sale” means any sale, occurring simultaneously with or after a Public
Offering, of Securities to the public pursuant to an offering registered under
the Securities Act or to the public through a broker, dealer or market maker
pursuant to the provisions of Rule 144.

 

“Qualified Public Offering” means the sale by the Corporation and/or one or more
stockholders of the Corporation in an underwritten Public Offering registered
under the

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Securities Act of Common Stock which results in aggregate net cash proceeds (net
of underwriters’ discounts and commissions and estimated offering expenses) to
the Corporation and/or any selling stockholders of not less than $30 million.

 

“Registration Rights Agreement” means the Registration Rights Agreement dated as
of February 9, 1996, as amended by Amendment No. 1 dated as of October 6, 1998,
and as may be amended or modified from time to time in the future, among the
Corporation and the parties named therein.

 

“Regulatory Problem” means (i) any set of facts or circumstance wherein it has
been asserted by any governmental regulatory agency, or a Stockholder believes
based on advice of counsel that there is a substantial risk of such assertion,
that such Stockholder is not legally permitted to hold, or exercise any
significant right with respect to, the securities (including any Securities or
debt securities) of the Corporation which it holds or (ii) a Voting Regulatory
Problem.

 

“Remaining Retiring Shares” has the meaning ascribed to it in Section 14(a).

 

“Requisite Stockholder Approval” means the approval of the terms, vesting or any
other characteristics of any restricted stock of the Corporation, or any
compensation arrangement relating to the Corporation, by vote or written consent
in lieu thereof, that is intended to satisfy the requirements of Code Section
280G(b)(5) and applicable Treasury Regulations thereunder, and shall also
include any vote (with or without a meeting) or any other action or actions.

 

“Restricted Securities” means, at any point in time, any Securities which have
not theretofore been transferred in a Public Sale.

 

“Retiring Participation Shares” has the meaning ascribed to it in Section 14(a).

 

“Retiring Shares” has the meaning ascribed to it in Section 14(a).

 

“Retiring Stockholder” has the meaning ascribed to it in Section 14(a).

 

“Rule 144” means Rule 144 promulgated by the Securities and Exchange Commission
under the Securities Act as such rule may be amended from time to time, or any
similar rule then in force.

 

“Sale of the Company” has the meaning ascribed to it in Section 13(a).

 

“Sale Notice” has the meaning ascribed to it in Section 13(a).

 

“Secondary Retirement Notice” has the meaning ascribed to it in Section 14(a).

 

“Second Priority Eligible Stockholders” shall mean (i) with respect to any
Transfer to be made by a DGHA Stockholder, the Stockholders other than the DGHA
Stockholders, (ii) with respect to any Transfer to be made by a Manager
Stockholder, the Stockholders other than the Manager Stockholders, and (iii)
with respect to any Transfer to be made by a Non-Affiliated Stockholder, the
Stockholders other than the Non-Affiliated Stockholders.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Second Retirement Notice” has the meaning ascribed to it in Section 14(b).

 

“Section 12 Acceptance” shall have the meaning ascribed to it in Section 12(a).

 

“Section 12 Notice” shall have the meaning ascribed to it in Section 12(a).

 

“Section 12 Offer” shall have the meaning ascribed to it in Section 12(a).

 

“Section 12 Offeree” shall have the meaning ascribed to it in Section 12(a).

 

“Section 12 Offeror” shall have the meaning ascribed to it in Section 12(a).

 

“Securities” means the Common Stock, the Preferred Stock, and any and all other
Common Stock, Preferred Stock or other capital stock or equity securities
(including the Warrants and other derivative securities therefor) of the
Corporation.

 

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal law then in force.

 

“Securities and Exchange Commission” includes any governmental body or agency
succeeding to the functions thereof.

 

“Seller Preferred Stock” means the Series C Preferred Stock, $.01 par value, of
the Corporation issued to U.S. Borax Inc. upon the closing of the Stock Purchase
Agreement.

 

“Series A Preferred Stock” means the Series A Preferred Stock, $.01 par value,
of the Corporation.

 

“Series B Preferred Stock” means the Series B Preferred Stock, $0.01 par value,
of the Corporation.

 

“Series D Preferred Stock” means the Series D Preferred Stock, $0.01 par value,
of the Corporation.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Obligor or any
ERISA Affiliate and no Person other than the Obligors and the ERISA Affiliates
or (b) was so maintained and in respect of which any Obligor or any ERISA
Affiliate could have liability under Section 4069 of ERISA in the event such
plan has been or were to be terminated.

 

“Stock Purchase Agreement” means the Stock Purchase Agreement between U.S. Borax
Inc. and the Corporation dated October 23, 1995, as amended or modified from
time to time.

 

“Subscription Agreement” shall mean the Stock Subscription and Exchange
Agreement dated the Original Agreement Date, among the Corporation and the
Stockholders which are parties thereto.

 

“Subsidiary” means with respect to any Person, any corporation or other entity
of which the shares of stock having a majority of the general voting power in
electing the board of

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

directors of such corporation or other entity are, at the time as of which any
determination is being made, owned by such Person either directly or indirectly
through Subsidiaries.

 

“Tax Sharing Agreement” means the Amended and Restated Tax Sharing Agreement
dated as of July 21, 1998, between the Corporation and the parties named
therein, as amended from time to time.

 

“Termination Event” has the meaning ascribed to it in Section 14(d).

 

“Transfer” shall be construed broadly and shall include any transfer (whether
voluntary, involuntary or by operation of later) of securities or any interest
therein, including without limitation, by way of issuance, sale, participation,
pledge, gift, bequeath, intestate transfer, distribution, liquidation, merger or
consolidation.

 

“Transfer Date” has the meaning ascribed to it in Section 14(e).

 

“Trigger Event” shall mean the existence of a Credit Event or the occurrence of
an EBITDA Event.

 

“U.S. Silica” means U.S. Silica Company, a Delaware corporation.

 

“Valuation Price per Share” means, with respect to any Security, the amount
distributable to such Security, if the Company is sold at Fair Value and the
proceeds are distributed by the Corporation in complete liquidation pursuant to
the rights and preferences set forth in the Certificate immediately prior to the
Notice Date.

 

“Voting Regulatory Problem” shall exist when a Person and such Person’s
Affiliates would own, control or have power over a greater quantity of
securities (including any Securities or debt securities) of any kind issued by
the Corporation or any successor than are permitted under any requirement of any
governmental authority having jurisdiction over such Person.

 

“Voting Securities” means the Class A Common Stock, the Series B Preferred Stock
(from and after a Trigger Event in accordance with the terms of the Certificate)
and any other Securities of the Corporation which shall at the time in question
be entitled to vote on each matter as to which stockholders of the Corporation
are entitled to vote.

 

“Warrants” means the warrants to purchase shares of Series A Preferred Stock and
Series B Preferred Stock granted from time to time pursuant to the Warrant
Issuance Agreement.

 

“Warrant Issuance Agreement” means a Warrant Issuance Agreement or similar
document to be entered into by the Corporation and the Persons who shall, from
time to time, purchase Warrants.

 

“Withdrawal Liability” has the meaning assigned to such term in Part I of
Subtitle E of Title IV of ERISA.

 

(b) The use in this Agreement of the term “including” means “including, without
limitation.” The words “herein,” “hereof,” “hereunder” and other words of
similar import refer

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to this Agreement as a whole, including the schedules and exhibits, as the same
may from time to time be amended or supplemented, and not to any particular
subparagraph or clause contained in this Agreement. All references to schedules
and exhibits mean the schedules and exhibits attached to this Agreement.

 

(c) Unless otherwise expressly set forth herein, whenever the term “best
efforts” is used, such efforts shall not include any obligation to incur
substantial expenses or liabilities.

 

(d) The title of and the section and paragraph headings in this Agreement are
for convenience of reference only and shall not govern the interpretation of any
of the terms or provisions of this Agreement.

 

(e) The use herein of the masculine, feminine or neuter forms shall also denote
the other forms, as in each case the context may require.

 

(f) Where specific language is used to clarify by example a general statement
contained herein, such specific language shall not be deemed to modify, limit or
restrict in any manner the construction of the general statement to which it
relates. The language used in this Agreement has been chosen by the parties to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

 

  Section 2. Board of Directors.

 

(a) Election of Directors Generally. Each Stockholder shall from time to time
take such action, in his capacity as a stockholder of the Corporation, including
the voting of all Securities owned or controlled by such Stockholder, as may be
necessary to cause the Corporation to be managed at all times by a Board,
consisting of five members to be designated as follows:

 

(i) for so long as D. George Harris and his Affiliates own 50% or more of the
Securities (other than DGHA Restricted Shares) held by them on the Original
Agreement Date, one director shall be D. George Harris ( the “George Harris
Director”);

 

(ii) for so long as Anthony J. Petrocelli and his Affiliates own 50% or more of
the Securities (other than the DGHA Restricted Shares) held by them on the
Original Agreement Date, one director shall be Anthony J. Petrocelli (the
“Petrocelli Director”);

 

(iii) two directors shall be designated by a Majority of the Institutional
Stockholders (each an “Initial Institutional Director” and together the “Initial
Institutional Directors”);

 

(iv) one director shall be the Chief Executive Officer of the Corporation;

 

(v) for so long as D. George Harris shall be elected as a director he shall also
be elected as the Chairman of the Board, and for so long as Anthony J.
Petrocelli shall be elected as a director he shall also be elected as the
Vice-Chairman of the Board.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Notwithstanding the forgoing, in the event D. George Harris or Anthony J.
Petrocelli cease to be a director, the Harris Director or the Petrocelli
Director, as applicable, shall thereafter be designated by a Majority of the
Stockholders.

 

(b) Election of Additional Institutional Directors. In addition to the directors
designated pursuant to Section 2(a), upon the occurrence of a Trigger Event, the
Majority of the Institutional Stockholders shall have the right to designate two
additional directors (each an “Additional Institutional Director” and together
the “Additional Institutional Directors”) so as to cause the directors
designated by the Institutional Stockholders to constitute a majority of the
directors on the Board; provided, however, that such right shall be exercisable
by the Majority of the Institutional Stockholders only upon the delivery to the
Corporation, during the continuance of the Trigger Event, of a written notice by
a representative of the Majority of the Institutional Stockholders of their
desire to designate the Additional Institutional Directors. The Initial
Institutional Directors and the Additional Institutional Directors are referred
to herein collectively as the “Institutional Directors” and each, individually,
an “Institutional Director”. Each Stockholder shall, at such times as the
Majority of the Institutional Stockholders are entitled to designate the
Additional Institutional Directors and upon written notice from the Corporation,
take such action, in his capacity as a stockholder of the Corporation, including
the voting of all Securities owned or controlled by such Stockholder, as may be
necessary to cause the Additional Institutional Directors to be elected to the
Board.

 

(c) Compensation Committee. Each Stockholder shall from time to time take such
action, in his capacity as a stockholder of the Corporation, including the
voting of all Securities owned or controlled by such Stockholder, as may be
necessary to cause a Compensation Committee of the Board to be constituted and
to consist of three directors, two of which shall be Institutional Directors
and, for so long as he serves as a director, the third shall be D. George
Harris.

 

(d) Expenses. The Corporation shall pay the reasonable out-of-pocket expenses
incurred by each Board member designated pursuant to Section 2(a) or 2(b) in
connection with attending the meetings of the Board and any committees thereof.

 

(e) Covenant to Vote. Each of the Stockholders agrees to vote, in person or by
proxy, all of the Securities owned by such Stockholder and entitled to vote at
any annual or special meeting of the stockholders of the Corporation called for
the purpose of voting on the election of directors, or to execute a written
consent in lieu thereof, in favor of the election of the directors selected in
accordance with Section 2(a) or 2(b).

 

(f) Removal of Directors.

 

(i) At all times a Majority of the Institutional Stockholders shall have the
right to recommend the removal, without cause, of any or all of the
Institutional Directors.

 

(ii) In the event that a Majority of the Institutional Stockholders acting as
described in Section 2(f)(i) shall, in accordance with their rights specified
herein, recommend the removal of any director or directors with respect to whom
they have such

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

right, then each of the other Stockholders hereby agrees to join with such
acting Institutional Stockholders in recommending such removal as described
above, and in causing the Corporation either to promptly hold a special meeting
of stockholders and to vote, in person or by proxy, all of the Securities owned
by such Stockholder and entitled to vote at such meeting or to execute a written
consent in lieu thereof, as the case may be, in favor of such removal.

 

(g) Vacancies. In the event a vacancy is created on the Board by reason of the
death, removal or resignation of any director, (i) such vacancy may be filled by
the remaining directors in accordance with Sections 2(a) or 2(b), as applicable,
and (ii) with respect to the George Harris Director and/or the Petrocelli
Director, such vacancy shall be filled by a Majority of the Stockholders. Such
election shall occur within thirty days after such vacancy occurs. Each of the
Stockholders hereby agrees, in his capacity as a stockholder of the Corporation,
to use his best efforts to cause the Corporation either to promptly hold a
special meeting of stockholders or to execute a written consent in lieu thereof,
and each of the Stockholders hereby agrees to vote all of the Securities owned
by such Stockholder and entitled to vote at such meeting, in person or by proxy,
or pursuant to such written consent of stockholders, in favor of the person or
persons selected in accordance with the procedures as described herein, to fill
such vacancy and, if necessary, in favor of removing any director elected to
fill such vacancy other than in accordance with the selection procedures
described herein.

 

(h) No Inconsistent Agreements. Each Stockholder represents that he has not
granted and is not a party to any proxy, voting trust or other agreement which
is inconsistent with or conflicts with the provisions of this Agreement, and no
Stockholder shall grant any proxy or become party to any voting trust or other
agreement which is inconsistent with or conflicts with the provisions of this
Agreement.

 

(i) Appointment of Chief Executive Officer. Upon the removal or resignation of
the Chief Executive Officer of the Corporation, his successor shall be appointed
by the vote of a majority of the directors on the Board and the outgoing Chief
Executive Officer shall abstain from such vote.

 

  Section 3. Financial Statements and Other Information, Inspections and Board
Meetings.

 

(a) Prior to the consummation of an Initial Public Offering, the Corporation
will deliver to each Stockholder having a Proportionate Percentage of at least
5%:

 

(i) as soon as available but in any event within 30 days after the end of each
calendar month (the “Accounting Periods”) in each fiscal year, unaudited
consolidated statements of income and cash flows of the Corporation and its
Subsidiaries for such Accounting Period and for the period from the beginning of
the fiscal year to the end of such Accounting Period, which statements shall
also include the EBITDA of the Corporation and its Subsidiaries for such
Accounting Period, and consolidated balance sheets of the Corporation and its
Subsidiaries as of the end of such Accounting Period, setting forth in each case
comparisons to the corresponding period in the annual budget and to the
corresponding period in the preceding fiscal year with variances delineated,

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

and all such statements will be prepared in accordance with generally accepted
accounting principles, consistently applied;

 

(ii) as soon as available but in any event within 45 days after the end of each
fiscal quarter of the Corporation unaudited consolidated statements of income
and cash flows of the Corporation and its Subsidiaries for such fiscal quarter,
setting forth in each case comparisons to the corresponding period in the annual
budget and to the corresponding period in the preceding fiscal year with
variances delineated, and accompanied by a written report of the Corporation’s
Chief Executive Officer, Chief Operating Officer or Chief Financial Officer with
respect to (a) such Officer’s lack of actual knowledge after due investigation
of any condition or event which constitutes an event of default under the terms
of this Agreement, a Credit Event or an EBITDA Event; (b) the operations,
problems and achievements of the Corporation during such period and (c) the
calculation of the financial tests required under the Credit Agreement for such
period (such written report being referred to herein as the “Officer’s Report”);

 

(iii) as soon as available but in any event within 90 days after the end of each
fiscal year of the Corporation, audited consolidated statements of income and
cash flows of the Corporation and its Subsidiaries for such year, and the
related balance sheets of the Corporation and its Subsidiaries as of the end of
such year, setting forth in each case in comparative form the corresponding
figures for the preceding fiscal year and for the annual budget for such year,
and accompanied by (a) an opinion thereon of independent certified public
accountants reasonably acceptable to a majority in interest of all Stockholders
(it being agreed that Price Waterhouse Coopers is acceptable), which opinion
shall state that said financial statements (other than the annual budget) fairly
present the financial condition and results of operations of the Corporation and
its Subsidiaries as at the end of, and for, such fiscal year, (b) a letter from
such accounting firm stating that in the course of its examination they obtained
no knowledge, except as specifically stated, that there was a default in
existence by the Corporation or any Subsidiary under this Agreement or any other
material agreement to which the Corporation or any Subsidiary is a party and (c)
an Officer’s Report;

 

(iv) promptly upon receipt thereof, any additional reports, management letters
(including the annual management letter to the Board) or other detailed
information concerning significant aspects of the Corporation’s and its
Subsidiaries’ operations and financial affairs given to the Corporation by its
independent accountants (and not otherwise contained in other materials provided
hereunder);

 

(v) no later than 30 days prior to the end of each fiscal year, a consolidated
annual budget prepared on a monthly basis for the Corporation and its
Subsidiaries for the succeeding fiscal year (displaying anticipated statements
of income and cash flows and balance sheets);

 

(vi) promptly (but in any event within ten (10) business days) after the
discovery or receipt of notice of (a) any default under the terms of any
material agreement to which the Corporation or any Subsidiary is a party
(including without limitation, this Agreement) or, without limitation to the
generality of the foregoing, a

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Trigger Event or any other adverse event or circumstance affecting the
Corporation or any Subsidiary which is material to the Corporation and its
Subsidiaries taken as a whole (including the filing of any material litigation
against the Corporation or any Subsidiary or the existence of a dispute that may
reasonably be expected to lead to material litigation) or (b) any noncompliance
by the Corporation or any Subsidiary with applicable laws, rules and regulations
of all governmental authorities, the violation of which might reasonably be
expected to have a material adverse effect upon the financial condition of the
Corporation and its Subsidiaries taken as a whole, an Officer’s Certificate
specifying the nature and a period of existence thereof and what actions the
Corporation and its Subsidiaries have taken and propose to take with respect
thereto;

 

(vii) within ten (10) days after transmission thereof, copies of all
registration statements which the Corporation files with the Securities and
Exchange Commission, and copies of all press releases and other statements made
available generally by the Corporation to the public concerning material
developments in the Corporation’s business;

 

(viii) immediately upon receipt thereof, copies of all environmental reports or
other communications concerning environmental matters of the Corporation or its
Subsidiaries which might reasonably be expected to have a material adverse
effect upon the financial condition of the Corporation and its Subsidiaries
taken as a whole; and

 

(ix) with reasonable promptness, such other information and financial data
concerning the Corporation and its Subsidiaries as any Stockholder having a
Proportionate Percentage of at least 5% may reasonably request.

 

To the best of the Corporation’s knowledge, each of the financial statements
referred to in subparagraphs (i), (ii) and (iii) will be true and correct in all
material respects as of the dates and for the periods stated therein, subject in
the case of the unaudited financial statements to footnotes and changes
resulting from normal year-end audit adjustments.

 

The Corporation will provide to all Stockholders, when available, audited
consolidated statements of income and cash flows of the Corporation and its
Subsidiaries and the related consolidated balance sheet of the Corporation and
its Subsidiaries, accompanied by an opinion thereon of the Corporation’s
independent certified public accountant.

 

(b) Except as consented to in writing by the Corporation or as otherwise
required by law or judicial order or decree or by any governmental agency or
authority, each Person which obtains information regarding the Corporation and
its Subsidiaries under this Section 3 will use its best efforts to maintain the
confidentiality of all nonpublic information obtained by it hereunder which the
Corporation has reasonably designated as proprietary or confidential in nature;
provided that each such Person may disclose such information to a Permitted
Transferee in connection with the sale or transfer of any Securities if such
Permitted Transferee agrees in writing to be bound by the provisions hereof.

 

(c) Prior to the consummation of an Initial Public Offering, the Corporation
will permit each representative designated by any Stockholder having a
Proportionate Percentage of

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

at least 5%, upon reasonable notice to the Chief Executive Officer of the
Corporation, during normal business hours or such other times as any such holder
may reasonably request and in such manner so as not to unreasonably interfere
with the business and operations of the Corporation or any Subsidiary, to, at
such holder’s expense, (i) visit and inspect any of the properties of the
Corporation and its Subsidiaries, (ii) examine the corporate and financial
records of the Corporation and its Subsidiaries and make copies thereof or
extracts therefrom and (iii) discuss the affairs, finances and accounts of any
such corporations with the directors, officers, key employees and independent
accountants of the Corporation and its Subsidiaries.

 

  Section 4. Additional Voting Agreements; Required Sale.

 

(a) The Corporation shall not, and shall ensure that each Subsidiary shall not,
without the affirmative vote or written consent of, a Majority of the
Institutional Stockholders and the affirmative vote or written consent of D.
George Harris and Anthony J. Petrocelli, individually, so long as D. George
Harris and Anthony J. Petrocelli, each remains a director, as provided herein,
or, if both D. George Harris and Anthony J. Petrocelli shall cease to be
directors, the affirmative vote or written consent of, a Majority of the
Stockholders:

 

(i) consummate a Public Offering;

 

(ii) except as contemplated by this Agreement, the Subscription Agreement or the
Warrant Issuance Agreement, after it shall have been executed, issue any
Securities other than to the Corporation or to a wholly-owned Subsidiary;

 

(iii) merge or consolidate with or into another entity (other than mergers of
wholly-owned Subsidiaries and mergers of a wholly-owned Subsidiary with and into
the Corporation where the Corporation is the surviving corporation);

 

(iv) acquire any business from, or capital stock of, any Person;

 

(v) redeem the Seller Preferred Stock, otherwise than as required pursuant to
the Certificate;

 

(vi) amend its Certificate of Incorporation;

 

(vii) amend its Bylaws;

 

(viii) increase the compensation of any of its officers, directors or management
employees, above the levels in existence as of the date hereof, or pay any fees
to directors unless approved by the Compensation Committee;

 

(ix) sell, lease, exchange, convey, license or otherwise dispose of in any
12-month period in excess of 10% (or, in the aggregate during the term of this
Agreement, in excess of 25%) of its consolidated assets or assets which
contributed 10% (or, in the aggregate during the term of this Agreement, in
excess of 25%), or more of its average annual EBITDA over the last 12 fiscal
months, in any transaction or series of related transactions (other than sales
in the ordinary course of business);

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x) liquidate, dissolve or effect a recapitalization or reorganization in any
form of transaction;

 

(xi) enter into, revise or amend any contract, agreement or transaction with any
of its officers, directors, management employees or Affiliates, except for (a)
the entering into of the Management Services Agreement, the DGHA Fee Letter, the
Warrant Issuance Agreement, the Registration Rights Agreement, the Tax Sharing
Agreement, the DGHA Repurchase Agreement and the Manager Repurchase Agreement
and the amendment of the Management Services Agreement contemplated by Section
5(d) thereof and (b) employment related transactions on customary terms, bonus
plans approved by the Compensation Committee and for normal employment
arrangements and benefit programs on reasonable terms and except as otherwise
contemplated by this Agreement;

 

(xii) incur or create, any indebtedness for borrowed money in excess of the
amounts permitted by the Debt Documents;

 

(xiii) make any loans or advances to, guarantees for the benefit of, or
investments in, any Person (other than a wholly-owned Subsidiary), except as
permitted by the Debt Documents or the Management Services Agreement and except
for (a) reasonable advances to employees in the ordinary course of business, (b)
investments having a stated maturity no greater than one year from the date the
Corporation makes such investment in (1) obligations of the United States
government or any agency thereof or obligations guaranteed by the United States
government, (2) certificates of deposit of commercial banks having combined
capital and surplus of at least $50 million or (3) commercial paper with a
rating of at least “Prime-1” by Moody’s Investors Service, Inc. or “A-1” by
Standard & Poor’s Corporation and (c) repurchase obligations with a term of not
more than seven days for underlying securities of the types described in clause
(b)(1) of this subparagraph (xiii) entered into with any bank meeting the
qualifications specified in clause (b)(2) of this subparagraph (xiii);

 

(xiv) declare or pay any dividends upon the Securities (other than the Series A
Preferred Stock and the Seller Preferred Stock); or

 

(xv) take any action that would cause the Corporation or any Subsidiary to incur
a material liability to any Plan or the PBGC or substantially increase the rate
of annual contributions to any Plan.

 

(b) At all times during the term of this Agreement the Corporation will, and
will cause each Subsidiary to, unless, consent is obtained from a Majority of
the Institutional Stockholders and D. George Harris and Anthony J. Petrocelli,
individually, so long as D. George Harris and Anthony J. Petrocelli, each
remains a director, as provided herein or, if both D. George Harris and Anthony
J. Petrocelli shall cease to be directors, consent is obtained from a Majority
of the Stockholders:

 

(i) cause to be done all things necessary to maintain, preserve and renew its
corporate existence and all material licenses, authorizations and permits
necessary to the conduct of its businesses;

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) maintain and keep its properties in good repair, working order and
condition, and from time to time make all necessary or desirable repairs,
renewals and replacements, so that its businesses may be properly and
advantageously conducted at all times;

 

(iii) pay and discharge when payable all taxes, assessments and governmental
charges imposed upon its properties or upon the income or profits therefrom (in
each case before the same becomes delinquent and before penalties accrue
thereon) and all claims for labor, materials or supplies which if unpaid might
by law become a lien upon any of its property, unless and to the extent that the
same are being contested in good faith and by appropriate proceedings and
adequate reserves (as determined in accordance with generally accepted
accounting principles, consistently applied) have been established on its books
with respect thereto;

 

(iv) comply with all other material obligations which it incurs pursuant to any
contract or agreement, whether oral or written, express or implied, as such
obligations become due, unless and to the extent that the same are being
contested in good faith and by appropriate proceedings and adequate reserves (as
determined in accordance with generally accepted accounting principles,
consistently applied) have been established on its books with respect thereto;

 

(v) comply with all applicable laws, rules and regulations of all governmental
authorities, the violation of which might reasonably be expected to have a
material adverse effect upon the financial condition, operating results or
business prospects of the Corporation and its Subsidiaries taken as a whole;

 

(vi) maintain proper books of record and account which fairly present its
financial condition and results of operations and make provisions on its
financial statements for all such proper reserves as in each case are required
in accordance with generally accepted accounting principles, consistently
applied;

 

(vii) comply with all environmental regulations and orders with respect to such
regulations, provided that this subparagraph shall not limit the ability of the
Corporation or any Subsidiary thereof to contest in good faith any such order or
regulation;

 

(viii) apply for and continue in force with good and responsible insurance
companies adequate insurance covering risks of such types and in such amounts as
are customary for well-insured corporations of similar size engaged in similar
lines of business, all as determined by the Board;

 

(ix) (A) promptly and in any event within 10 days after U.S. Silica or any ERISA
Affiliate knows or has reason to know that any ERISA Event has occurred, furnish
to JPM a statement of the chief financial officer or treasurer of U.S. Silica
describing such ERISA Event and the action, if any, that U.S. Silica or such
ERISA

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Affiliate has taken and proposes to take with respect thereto and (B) on the
date any records, documents or other information must be furnished to the PBGC
with respect to any Plan pursuant to Section 4010 of ERISA, furnish to JPM a
copy of such records, documents and information;

 

(x) promptly and in any event within five days after receipt thereof by U.S.
Silica or any ERISA Affiliate, furnish to JPM copies of each notice from the
PBGC stating its intention to terminate any Plan or to have a trustee appointed
to administer any Plan;

 

(xi) furnish to JPM promptly upon receipt thereof by the Company or any ERISA
Affiliate, a copy of the annual actuarial valuation report of each Plan; and

 

(xii) promptly and in any event within ten days after receipt thereof by U.S.
Silica or any ERISA Affiliate from the sponsor of a Multiemployer Plan, furnish
to JPM copies of each notice concerning (i) the imposition of Withdrawal
Liability by any such Multiemployer Plan, (ii) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (iii) the amount of liability incurred, or that may be incurred, by U.S.
Silica or any ERISA Affiliate in connection with any event described in clause
(i) or (ii).

 

(c) Each Stockholder shall in his capacity as a stockholder of the Corporation,
cause that the Corporation observe and perform its obligations under Section
4(a) and Section 4(b).

 

  Section 5. First Refusal Rights for Securities Issued by the Corporation.

 

(a) Except for the issuance of Securities in connection with an Exempt Issuance,
if the Corporation authorizes the issuance and sale to any other Person of any
Securities or any securities containing options or rights to acquire any
Securities (the “First Refusal Securities”), the Corporation will first offer to
sell to each Stockholder a portion of the First Refusal Securities in an amount
equal to such Stockholder’s Proportionate Percentage of the First Refusal
Securities (the “First Refusal Amount”). Each Stockholder will be entitled to
purchase the First Refusal Securities at the same price per share and on the
same terms as the First Refusal Securities are to be offered to such other
Person.

 

(b) Each Stockholder must exercise its purchase rights hereunder within 20 days
after receipt of written notice from the Corporation describing in reasonable
detail the First Refusal Securities being offered, the purchase price per share,
the payment terms and such Stockholder’s Proportionate Percentage and First
Refusal Amount. If all of the First Refusal Securities offered to the
Stockholders are not fully subscribed by such Stockholders, the remaining First
Refusal Securities will be reoffered to the Stockholders purchasing their entire
First Refusal Amount upon the terms set forth in this Section until all such
First Refusal Securities are fully subscribed or until all such Stockholders
have subscribed for all such First Refusal Securities which they desire to
purchase, except that such Stockholders must exercise their purchase rights
within 5 days after receipt of all such reoffers.

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Upon the expiration of the offering periods described above, the Corporation
will be free to sell such First Refusal Securities which such Stockholders have
not elected to purchase during the 60 days following such expiration, on terms
and conditions no more favorable to the purchasers thereof than those offered to
such Stockholders. Any First Refusal Securities offered or sold by the
Corporation after such 60-day period must be reoffered to the Stockholders
pursuant to the terms of this Section.

 

(d) Payment for First Refusal Securities which a Stockholder has elected to
purchase shall be made against delivery of (i) the certificates representing the
First Refusal Securities at the principal office of the Corporation not earlier
than 10 days nor later than 20 days after expiration of the 20 days or 5 days
referred to in Section 5(b), as the case may be, and (ii) of the entire price,
by cash, certified or bank cashier’s check, or such other consideration
specified in the Corporation’s offer.

 

  Section 6. Affiliate Transactions.

 

Payments made by the Corporation to DGHA pursuant to the Management Services
Agreement shall be the only payments permitted to be made by the Corporation to
DGHA and its Affiliates without the consent of a majority of the Institutional
Directors.

 

  Section 7. [Section Left Intentionally Blank]

 

  Section 8. Limitations on Transfers of Stock – General.

 

(a) The provisions regarding Transfers of Securities contained herein shall
apply to all Securities now owned or hereafter acquired by a Stockholder,
including Securities acquired by reason of any dividend, distribution, exchange
or conversion, additional issuances of Securities, and acquisitions of
outstanding Securities from another Person, and such provisions shall apply to
any Securities obtained by a Stockholder upon the exercise, exchange or
conversion of any option, warrant or other Security.

 

(b) No Stockholder shall Transfer any Security to a Person not already a party
to this Agreement as a Stockholder unless and until such Person executes and
delivers to the Corporation a written agreement in form and substance reasonably
acceptable to the Corporation pursuant to which such Person shall agree to
become a party to, and to be bound by and to comply with the provisions of, this
Agreement in the same capacity and to the same extent as the Stockholder
Transferring such Security. In the event of any Transfer to an Affiliate
contemplated by clauses (i) (A) or (i)(B) of the definition thereof, the
Transferee shall grant an irrevocable proxy, which shall be deemed to be coupled
with an interest, with respect to voting rights of such Securities to D. George
Harris (or, if D. George Harris is no longer a Stockholder or if the transferor
is D. George Harris, to Anthony J. Petrocelli and if Anthony J. Petrocelli is no
longer a Stockholder, to an individual elected by a majority of the Board),
which proxy shall expire upon an Initial Public Offering. Any Transfer of
Securities that is not made in compliance with the provisions hereof shall be
void ab initio.

 

(c) Any provision of this Agreement to the contrary notwithstanding, no
Stockholder shall (i) Transfer any Security to a Person which is a Competitor or
to any Affiliates of a Competitor, (ii) effect any Transfer which would subject
the Corporation to the reporting

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

requirements of the Exchange Act or (iii) Transfer any Security to any Person if
such Transfer would result in an event of default under any Debt Document.

 

(d) The restrictions on Transfer contained in Sections 9, 11 and 12 shall not
apply with respect to any Transfer of Securities by any Stockholder to its
Affiliates.

 

  Section 9. Limitations on Transfers of Restricted Shares.

 

Except as permitted by Section 8(d) or pursuant to Section 13, no Stockholder
shall Transfer any Class C Restricted Shares at any time that the Class C
Restricted Shares shall be subject to the restrictions contained in the DGHA
Repurchase Agreement or the Manager Repurchase Agreement.

 

  Section 10. [Section Intentionally Left Blank].

 

  Section 11. Rights of First Refusal after Third Anniversary.

 

Except for Transfers permitted by Section 8(d) or Section 13 and except for
sales of Securities by Manager Stockholders (to which JPM shall have consented
in its sole discretion) and Non-Affiliated Stockholders to DGHA Stockholders or
Manager Stockholders on or prior to December 31, 1998 at a price per share equal
to $39.90 for Series B Preferred Stock, $39.90 for Class A Common Stock and
$7.78 for Series A Preferred Stock, plus accrued dividends, on or after the
third anniversary of the Original Agreement Date the Stockholders shall comply
with the following procedures in connection with any Transfer of Securities:

 

(a) The Stockholder (“Offeror”) shall first deliver to the Corporation a written
notice (hereinafter in this Section 11 called the “Notice of Offer”), which
shall be irrevocable for a period of 60 days after delivery thereof, offering
(the “Offer”) to the Corporation and the other Stockholders (the “Offerees”) all
of the Securities proposed to be Transferred by the Offeror at the purchase
price and on the terms specified therein (which Notice of Offer shall include
all relevant terms of the proposed Transfer). The Offeror shall also furnish to
the Corporation such additional information relating to the Offer as may
reasonably be requested by the Corporation. The Corporation shall have the right
and option, for a period of 30 days after delivery of the Notice of Offer by the
Offeror, to accept all or any portion of the Securities so offered at the
purchase price and on the terms stated in the Notice of Offer. The Corporation
shall, if it does not elect to purchase all of the offered Securities, deliver a
copy of the Notice of Offer to the Offerees. Each Offeree shall have the right
and option, for a period of 30 days after delivery of the Notice of Offer by the
Corporation, by delivery of written notice to the Corporation (x) to accept all
or any of its Proportionate Percentage of the Securities so offered at the
purchase price and on the terms stated in the Notice of Offer and (y) to offer
to purchase any Securities not accepted by the other Offerees, in which case the
Securities not accepted by the other Offerees, shall be deemed to have been
offered to and accepted by the Offerees, which exercised their option under this
clause (y) pro rata in accordance with their respective Proportionate
Percentages (computed without including the Offerees, who have not exercised
their option to purchase Securities under this clause (y)), on the
above-described terms and conditions, and if all of the offered Securities shall
not have been fully subscribed by such Offerees, the remaining offered
Securities will be reoffered to the Offerees who agreed to purchase their entire

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

entitlement of offered Securities under clause (x) upon the terms set forth in
this Section until all such Securities are fully subscribed or until all such
Offerees have subscribed for all such offered Securities which they desire to
purchase, except that such Offerees must exercise their purchase rights within
five (5) business days after receipt of all such reoffers. Notwithstanding the
foregoing provisions of this Section 11(a), if the Offeror is a DGHA
Stockholder, a Manager Stockholder, a Non-Affiliated Stockholder or an
Institutional Stockholder, the other DGHA Stockholders, Manager Stockholders,
Non-Affiliated Stockholders or Institutional Stockholders, as the case may be,
shall have the right to purchase, on a pro rata basis among such Stockholders,
all of the Securities so offered prior to any purchases by any other
Stockholders.

 

(b) Transfers of Securities under the terms of this Section 11 shall be made at
the offices of the Corporation on a mutually satisfactory business day within 15
days after the expiration of the applicable time periods. Delivery of
certificates or other instruments evidencing such Securities, duly endorsed for
transfer and free and clear of all liens and encumbrances, shall be made on such
date against payment of the purchase price therefor.

 

(c) If the Corporation and the Offerees shall not have accepted to purchase all
the Securities offered for sale pursuant to the aforesaid Notice of Offer, then
the Offeror may Transfer to a third party that number of the Securities not
accepted by the Corporation and the Offerees at the price and on substantially
equivalent terms stated in the original Notice of Offer, at any time within 180
days after the expiration of the Offers required by Section 11(a). In the event
the Securities are not Transferred by the Offeror on such terms during such
180-day period, the restrictions of this Section 11 shall again become
applicable to any Transfer of Securities by the Offeror unless within such
180-day period the Offeror shall deliver to the Corporation a Notice of Offer
with respect to an Offer of the same Securities at a purchase price which is
less than the purchase price set forth in the previous Offer, in which case the
30-day period specified in Section 11(a) shall be reduced to 15 days and a new
180-day period shall begin. Nothing in this Section 11 shall preclude any
Stockholder from engaging in discussions with any investment banker, potential
transferee of Securities or other Person with respect to a possible purchase of
Securities from it, so long as the provisions of this Section 11 are complied
with prior to the consummation of any Transfer to which this applies.

 

(d) The Offeror may specify in the Notice of Offer that all Securities mentioned
therein must be Transferred, in which case any acceptance received pursuant to
Section 11(a) shall be deemed conditioned upon (x) receipt of written notices of
binding acceptance with respect to all Securities mentioned in such Notice of
Offer or (y) the Transfer of the remaining Securities pursuant to Section 11(c).

 

  Section 12. Rights of Co-Sale.

 

(a) Subject to the provisions of Section 12(c), in the event that on or after
the third anniversary of the Original Agreement Date a Stockholder or group of
Stockholders (hereinafter, a “Section 12 Offeree”) receives a bona fide offer
(the “Section 12 Offer”) from a third party which is not an Affiliate of the
Section 12 Offeree (the “Section 12 Offeror”) to purchase from such Section 12
Offeree Securities, for a specified price payable in cash or otherwise and on
specified terms and conditions, such Section 12 Offeree shall promptly forward a
notice (the “Section 12 Notice”) complying with Section 12(b) to the Corporation
and to the

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

other Stockholders (the Stockholders receiving a Section 12 Notice collectively
referred to herein as the “Other Stockholders”). The Section 12 Offeree shall
not Transfer any Securities prior to the expiration of the 15 day period
referred to below to the Section 12 Offeror unless the terms of the Section 12
Offer are extended to each Other Stockholder with respect to its Proportionate
Percentage of the aggregate number and classes of Securities to which the
Section 12 Offer relates, whereupon each Other Stockholder shall be entitled to
Transfer such Other Stockholder’s Proportionate Percentage of the aggregate
number of Securities to which the Section 12 Offer relates. Each Other
Stockholder shall have a period of 15 days to deliver a written notice (the
“Section 12 Acceptance”) to the Section 12 Offeree evidencing its acceptance of
the Section 12 Offer.

 

(b) The Section 12 Notice shall set forth (i) the number of Securities to which
the Section 12 Offer relates and the name of the Section 12 Offeree, (ii) the
name and address of the Section 12 Offeror, (iii) the proposed amount and type
of consideration (including, if the consideration consists in whole or in part
of non-cash consideration, such information to the Section 12 Offeree as may be
reasonably necessary for the Other Stockholders to properly analyze the economic
value and investment risk of such non-cash consideration) and the terms and
conditions of payment offered by the Section 12 Offeror and (iv) that the
Section 12 Offeror has been informed of the co-sale rights provided for in this
Section 12, and has agreed to purchase Securities held by the Other Stockholders
in accordance with the terms of this Section 12 (which agreement may contain the
Section 12 Offeror’s obligation to purchase all of the Securities held by the
Other Stockholders subject to the Section 12 Offer from the Section 12 Offeree
so long as such Section 12 Offeree agrees to purchase simultaneously with such
sale from the Other Stockholders if they deliver a Section 12 Acceptance the
Securities held by the Other Stockholders subject to such Section 12 Notice of
Acceptance).

 

(c) The foregoing provisions of this Section 12 shall not apply to a Transfer or
Transfer(s) by a Stockholder or group of Stockholders of up to the greater of
(i) 0.50% of the Common Equivalents outstanding at such time, and (ii) 10% of
the Securities held by such Stockholder or group of Stockholders at such time.

 

  Section 13. Drag-Along Rights.

 

(a) If a Majority of all Institutional Stockholders approve a sale of all or
substantially all of the capital stock or assets of the Company to a Person
which is not an Affiliate of any Stockholder (other than an Affiliate of a DGHA
Stockholder) (an “Approved Sale”), whether by way of merger, consolidation, sale
of stock or assets, or otherwise (each, a “Sale of the Company”), all
Stockholders shall consent to and raise no objections against the Approved Sale,
and if the Approved Sale is structured as (A) a merger or consolidation of the
Corporation or a Subsidiary, or a sale of all or substantially all of the assets
of the Corporation or a Subsidiary, each Stockholder shall waive any dissenters
rights, appraisal rights or similar rights in connection with such merger,
consolidation or asset sale, or (B) a sale of all the capital stock of the
Corporation or a Subsidiary, the Stockholders shall agree to sell their
Securities on the terms and conditions approved by a Majority of all
Institutional Stockholders. The Stockholders shall take all necessary and
desirable actions approved by a Majority of the Institutional Stockholders, in
connection with the consummation of the Approved Sale, including the execution
of such agreements and such instruments and other actions reasonably necessary
to (1)

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

provide the representations, warranties, indemnities, covenants, conditions,
non-compete agreements, escrow agreements and other provisions and agreements
relating to such Approved Sale and (2) effectuate the allocation and
distribution of the aggregate consideration upon the Approved Sale, as set forth
below. The Stockholders shall be permitted to sell their Securities pursuant to
an Approved Sale without complying with the provisions of Sections 8, 9, 11 or
12 of this Agreement.

 

(b) The obligations of the Stockholders pursuant to this Section 13 are subject
to the satisfaction of the following conditions:

 

(i) subject to Section 13(b)(iii), upon the consummation of the Approved Sale,
all of the Stockholders shall receive the same proportion of the aggregate
consideration from such Approved Sale that such holder would have received if
such aggregate consideration had been distributed by the Corporation in complete
liquidation pursuant to the rights and preferences set forth in the Certificate
as in effect immediately prior to such Approved Sale (giving effect to
applicable orders of priority) and after giving effect to the purchase rights
(if any) set forth in the DGHA Repurchase Agreement and the Manager Repurchase
Agreement;

 

(ii) if any Stockholders of a class are given an option as to the form and
amount of consideration to be received, all holders of such class will be given
the same option;

 

(iii) all holders of then-currently exercisable Common Equivalents will be given
an opportunity to either (A) exercise such rights prior to the consummation of
the Approved Sale (but only to the extent such Common Equivalents are then
vested) and participate in such sale as Stockholders or (B) upon the
consummation of the Approved Sale, receive in exchange for such Common
Equivalents consideration equal to the amount determined by multiplying (x) the
same amount of consideration per share of Common Stock (of the same class as
that for which the Common Equivalent is exercisable) received by the holders of
such class of Common Stock in connection with the Approved Sale less the
exercise price per Common Equivalent by (y) the number of Common Equivalents;

 

(iv) no Stockholder shall be obligated to make any out-of-pocket expenditure
prior to the consummation of the Approved Sale (excluding modest expenditures
for postage, copies, etc.) and no Stockholder shall be obligated to pay more
than his pro rata share (based upon the amount of consideration received) of
reasonable expenses incurred in connection with a consummated Approved Sale to
the extent such costs are incurred for the benefit of all Stockholders and are
not otherwise paid by the Corporation or the acquiring party (costs incurred by
or on behalf of a Stockholder for its or his sole benefit will not be considered
costs of the transaction hereunder), provided that a Stockholder’s liability for
such expenses shall be capped at the total purchase price received by such
Stockholder for his Securities (including the exercise price thereof); and

 

(v) in the event that the Stockholders are required to provide any
representations or indemnities in connection with the Approved Sale (other than

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

representations and indemnities concerning each Stockholder’s valid ownership of
his Securities, free of all liens and encumbrances (other than those arising
under applicable securities laws), and each Stockholder’s authority, power, and
right to enter into and consummate such purchase or merger agreement without
violating any other agreement), then each Stockholder shall not be liable for
more than his pro rata share (based upon the number of Securities held and not
the amount of consideration received) of any liability for misrepresentation or
indemnity and such liability shall not exceed the total purchase price received
by such Stockholder for his Securities (including the exercise price thereof),
after taxes (after giving effect to all potential amendments of tax returns
arising in connection with any indemnification claim) and expenses, and such
liability shall be satisfied solely out of any funds escrowed for such purpose.

 

(c) If the Corporation and any of the Stockholders or their representatives,
enter into any negotiation or transaction for which Rule 506 under the
Securities Act (or any similar rule then in effect) may be available with
respect to such negotiation or transaction (including a merger, consolidation or
other reorganization), each Stockholder who is not an accredited investor (as
such term is defined in Rule 501 under the Securities Act) will, at the request
of the Corporation or the Institutional Stockholders, appoint a purchaser
representative (as such term is defined in Rule 501 under the Securities Act)
reasonably acceptable to the Corporation or such Stockholders.

 

  Section 14. Options Upon Termination Event.

 

(a) Upon the occurrence of a Termination Event with respect to a Stockholder who
is a Manager Stockholder or a DGHA Stockholder (except a Termination Event
described in Section 14(d)(ii)(1) or (2) with respect to a Stockholder who is a
DGHA Stockholder), in each case occurring on or prior to the fifth anniversary
of the Original Agreement Date (or at any time with respect to a Termination
Event described in Section 14(d)(i)(1) or (2) with respect to a Stockholder who
is a Manager Stockholder), subject to Section 14(c), the Corporation shall have
the right but not the obligation to purchase any or all of such Stockholder’s
(the “Retiring Stockholder”) Securities (other than Class C Restricted Shares)
(the “Retiring Shares”). The Corporation shall have 20 days after the occurrence
of any Termination Event described above in which to give notice (the “Primary
Retirement Notice”) to the Retiring Stockholder of its election to purchase all
of the Retiring Shares. The Primary Retirement Notice will disclose in
reasonable detail the Corporation’s election to purchase all of the Retiring
Shares and the terms and conditions of the sale including the price per share of
the Retiring Shares. In the event that the Corporation does not elect to
purchase all of the Retiring Shares, the Corporation shall, within 20 days after
the occurrence of any Termination Event described above, deliver, on behalf of
the Retiring Stockholder but at the expense of the Corporation, a written notice
(the “Secondary Retirement Notice”) to the remaining Stockholders (the “Eligible
Stockholders”) and the Retiring Stockholder, which Secondary Retirement Notice
will disclose in reasonable detail the terms and conditions of the sale
including the total number of Retiring Shares and the number of Retiring Shares,
if any, to be purchased by the Corporation and the price per share of the
Retiring Shares. Upon receipt of the Secondary Retirement Notice, each Eligible
Stockholder shall have a right to purchase the Retiring Shares which will not be
purchased by the Corporation (the “Remaining Retiring Shares”), in the case of
each Eligible Stockholder, up to that number of the Retiring Shares equal to
such Eligible Stockholder’s Adjusted Proportionate Percentage of

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Remaining Retiring Shares (such number of shares hereinafter referred to as
the “Retiring Participation Shares”) with respect to such Eligible Stockholder.
The Eligible Stockholders shall have 20 days after the Secondary Retirement
Notice is received in which to give counter-notice of such Eligible
Stockholder’s election to purchase such Remaining Retiring Shares (such election
by an Eligible Stockholder being referred to as an “Initial Retiring Purchase”).
An Initial Retiring Purchase by an Eligible Stockholder may be of all or part of
his or its Retiring Participation Shares. Any Eligible Stockholder may at any
time elect in his or its counter-notice to purchase, in addition to his or its
Retiring Participation Shares, the balance (or the balance up to a maximum
stated number) of any Remaining Retiring Shares being offered to other Eligible
Stockholders which are not accepted by such other Eligible Stockholders (such
acceptance being hereinafter referred to as an “Additional Retiring Purchase”).
If the number of Remaining Retiring Shares that the Eligible Stockholders elect
to purchase in their Initial Retiring Purchases and Additional Retiring
Purchases exceeds the number of Remaining Retiring Shares, the number of
Remaining Retiring Shares to be purchased in the aggregate by all Second
Priority Eligible Stockholders shall be reduced to the extent of the Excess
Attributable to the Second Priority Additional Retiring Purchases with such
reduction in the number of Remaining Retiring Shares to be purchased in the
aggregate by all Second Priority Eligible Stockholders to be allocated among
such Second Priority Eligible Stockholders in proportion to the number of
Remaining Retiring Shares each Second Priority Eligible Stockholder has agreed
to purchase in such Second Priority Eligible Stockholder’s Additional Retiring
Purchase (the “First Retirement Reduction”). If any excess remains after the
First Retirement Reduction, the number of Remaining Retiring Shares to be
purchased in the aggregate by all Second Priority Eligible Stockholders shall be
further reduced to the extent of the Excess Attributable to the Second Priority
Initial Retiring Purchases with such reduction in the number of Remaining
Retiring Shares to be purchased in the aggregate by all Second Priority Eligible
Stockholders to be allocated among such Second Priority Eligible Stockholders in
proportion to the number of Remaining Retiring Shares each Second Priority
Eligible Stockholder has agreed to purchase in such Second Priority Eligible
Stockholder’s Initial Retiring Purchase (the “Second Retirement Reduction”). If
any excess remains after the Second Retirement Reduction, the number of
Remaining Retiring Shares to be purchased in the aggregate by all First Priority
Eligible Stockholders shall be reduced to the extent of the Excess Attributable
to the First Priority Additional Retiring Purchases with such reduction in the
number of Remaining Retiring Shares to be purchased in the aggregate by all
First Priority Eligible Stockholders to be allocated among such First Priority
Eligible Stockholders in proportion to the number of Remaining Retiring Shares
each First Priority Eligible Stockholder has agreed to purchase in such First
Priority Eligible Stockholder’s Additional Retiring Purchase. To the extent
possible, any mechanical problems shall be solved in any equitable manner
determined by the Board to be consistent with the intent of the parties hereto.

 

(b) The price per share for Retiring Shares shall be the Valuation Price per
Share as in effect on the date of the Primary Retirement Notice or, in the event
that the Corporation does not deliver a Primary Retirement Notice, as in effect
on the date of the Secondary Retirement Notice (the “Notice Date”).

 

(c) Upon the occurrence of any Termination Event (except for a Termination Event
described in Section 14(d)(i)(5) or Section 14(d)(ii)(5) with respect to a
Stockholder who is a Manager Stockholder or a DGHA Stockholder, in each case
occurring on or prior to the fifth

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

anniversary of the Original Agreement Date (or at any time with respect to a
Termination Event described in Section 14(d)(i)(1) or (2) or Section
14(d)(ii)(1) or (2)), such Stockholder or his or her designated beneficiaries,
as the case many be, shall be entitled to require, subject to the provisions of
the next sentence, by written notice delivered to the Corporation within 60 days
of such Termination Event, that the Corporation (or, at the election of the
Corporation, the Corporation’s designee) repurchase for cash not less than all
Securities (other than Class C Restricted Shares) then held by such Stockholder
prior to such Termination Event (the “Individual Investor Put Shares”) at a
price per share equal to the Valuation Price per Share as of the date of such
Termination Event. The Corporation’s repurchase obligation described in the
foregoing sentence shall be in all cases subject to any applicable restrictions
provided by the Delaware General Corporation Law, the Certificate and any
applicable restrictions and conditions set out in the Debt Documents.

 

(d) As used in this Section 14, a “Termination Event” shall have occurred if:

 

(i) a Manager Stockholder’s employment with the Corporation or any Subsidiary
thereof is terminated (and not continued, or substantially simultaneously
resumed, with the Corporation or any Subsidiary thereof) as a result of:

 

(1) the death of such Manager Stockholder;

 

(2) the permanent disability (as determined by the Board or the Board of
Directors of such Subsidiary, as the case may be, in good faith) of such Manager
Stockholder;

 

(3) the retirement at or above age 65 (or such other age as may be determined by
the Compensation Committee) of such Manager Stockholder;

 

(4) termination by the Corporation or any such Subsidiary of such Manager
Stockholder for any reason other than for Cause; or

 

(5) such Manager Stockholder notifies the Corporation or any such Subsidiary
that he is terminating his employment, or the Corporation or any such Subsidiary
notifies such Manager Stockholder that the employment of such Manager
Stockholder is being terminated for Cause.

 

(ii) a DGHA Stockholder’s employment with DGHA or any Affiliate thereof is
terminated (and not continued, or substantially simultaneously resumed, with
DGHA or any Affiliate thereof) as a result of:

 

(1) the death of such DGHA Stockholder;

 

(2) the permanent disability (as determined by the Board or the Board of
Directors of such Affiliate, as the case may be, in good faith) of such DGHA
Stockholder;

 

(3) the retirement at or above age 70 (or such other age as may be determined by
the Compensation Committee) of such DGHA Stockholder;

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(4) termination by DGHA or any Affiliate thereof of such DGHA Stockholder for
any reason other than for Cause; or

 

(5) such DGHA Stockholder notifies DGHA or any Affiliate thereof that he is
terminating his employment, or DGHA or any Affiliate thereof notifies such DGHA
Stockholder that the employment of such DGHA Stockholder is being terminated for
Cause.

 

(e) Any repurchase by the Corporation or purchase by an Eligible Stockholder of
the Individual Investor Put Shares or the Retiring Shares, as the case may be,
pursuant to this Section 14 shall be effected by delivery by the Stockholder or
his beneficiaries, as the case may be, of the certificate(s) for all such
Retiring Shares of Individual Investor Put Shares (properly endorsed for
transfer) to the appropriate transferee(s) on a date five (5) business days
after the requisite notice or notices pursuant to this Section 14 requiring the
repurchase or purchase of all such Retiring Shares or Individual Investor Put
Shares, as the case may be, have been given (the “Transfer Date”). As of the
Transfer Date, title to such Retiring Shares or Individual Investor Put Shares
shall be deemed transferred to the respective transferee(s) upon tender by such
transferee(s) of the purchase price for such Retiring Shares or Individual
Investor Put Shares to the Stockholder or his designated beneficiaries by a
check or checks in New York Clearing House funds or by a wire transfer to the
account of the Stockholder or his designated beneficiaries.

 

(f) Notwithstanding anything to the contrary contained in this Section 14, the
Corporation and the Retiring Stockholder (in the case of a repurchase
contemplated by Section 14(a)) or the Corporation and the Manager Stockholder or
DGHA Stockholder or his or her designated beneficiaries (in the case of a
repurchase contemplated by (Section 14(c)), as the case may be, shall have the
right and option to elect (the “Deferral Election”), pursuant to a written
agreement duly executed by such persons, to deem the date of the relevant
Termination Event to be deferred for purposes of this Section 14 until a date
(the “Deferral Date”) not more than six years following the date of the Deferral
Election. A Deferral Election must be made within 90 days of the occurrence of
the relevant Termination Event. A Deferral Election shall be effective solely to
defer for purposes of this Section 14 the date of a Termination Event until the
Deferral Date specified in, or determined pursuant to, such Deferral Election
(at which time Sections 14(a) and 14(c) shall be applicable according to their
respective terms) and such Deferral Election shall not otherwise affect the
rights or obligations of any party hereto.

 

  Section 15. [Section Intentionally Left Blank]

 

  Section 16. Regulatory Matters.

 

(a) Regulatory Compliance Cooperation.

 

(i) If a Stockholder determines that it has a Regulatory Problem, the
Corporation agrees to take all such actions as are reasonably requested by such
Stockholder (x) to effectuate and facilitate any Transfer by such Stockholder of
any Securities (as defined below) of the Corporation then held by such
Stockholder to any Person designated by such Stockholder, (y) to permit such
Stockholder (or any Affiliate

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of such Stockholder) to exchange all or any portion of the voting Securities
then held by such Person on a share-for-share basis for shares of a class of
nonvoting Securities of the Corporation, which nonvoting Securities shall be
identical in all respects to such voting Securities, except that such new
Securities shall be nonvoting and shall be convertible into voting Securities on
such terms as are requested by such Stockholder in light of regulatory
considerations then prevailing, and (z) to continue and preserve the respective
allocation of the voting interests with respect to the Corporation provided for
in the Certificate and this Agreement and with respect to such Stockholder’s
ownership of the Corporation’s voting Securities. Such actions may include,
without limitation, (x) entering into such additional agreements as are
reasonably requested by such Stockholder to permit any Person(s) designated by
such Stockholder to exercise any voting power which is relinquished by such
Stockholder upon any exchange of voting Securities for nonvoting Securities of
the Corporation; and (y) entering into such additional agreements, adopting such
amendments to this Agreement, the Certificate and the Bylaws of the Corporation
and taking such additional actions as are reasonably requested by such
Stockholder in order to effectuate the intent of the foregoing; provided,
however that such actions will not change materially any of the agreements,
rights or obligations of the parties reflected herein or in the Certificate or
the Bylaws.

 

(ii) Before the Corporation redeems, purchases or otherwise acquires, directly
or indirectly, or converts or takes any action with respect to the voting rights
of, any Securities, the Corporation shall give written notice of such pending
action to each Stockholder. Upon the written request of any Stockholder made
within 10 days after its receipt of such notice stating that after giving effect
to such action such Stockholder would have a Voting Regulatory Problem, the
Corporation shall defer taking such action for such period (not to extend beyond
45 days after such Stockholder’s receipt of the Corporation’s original notice)
as such Stockholder requests to permit it and its Affiliates to reduce the
quantity of Securities they own or take other appropriate action in order to
avoid the Voting Regulatory Problem. In addition, in the event that the
Corporation shall be a party to any merger, consolidation, recapitalization or
other transaction pursuant to which any Stockholder would be required to take
any voting Securities, or any Securities convertible into, or exchangeable or
exercisable for, voting Securities, which might reasonably be expected to cause
such Stockholder to have a Voting Regulatory Problem, then the Corporation shall
not be a party to such transaction unless such Stockholder shall receive
non-voting Securities.

 

(b) Cooperation of Other Stockholders. Each Stockholder agrees to cooperate with
the Corporation in complying with Section 16(a) above, including without
limitation, voting to approve amending the Certificate, this Agreement or the
Bylaws in a manner reasonably requested by the Stockholder requesting such
amendment.

 

(c) Covenant Not to Amend. The Corporation and each Stockholder agree not to
amend or waive the voting or other provisions of the Certificate, this Agreement
or the Bylaws if such amendment or waiver would cause any Stockholder to have a
Voting Regulatory Problem, provided that any such Stockholder notifies the
Corporation that it would have a Voting Regulatory Problem promptly after it has
notice of such amendment or waiver.

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Section 17. Requisite Stockholder Approval.

 

Each Stockholder agrees to consider in good faith any proposal or proposals made
by the Corporation for a Stockholder vote (with or without a meeting), or for a
Stockholder or Stockholders to take any other action or actions, that the
Corporation deems reasonably advisable in connection with achieving a Requisite
Stockholder Approval. The Corporation shall make one or more proposals for a
Stockholder vote (with or without a meeting), or for a Stockholder or
Stockholders to take any other action or actions, that the Corporation deems
reasonably advisable in connection with achieving a Requisite Stockholder
Approval.

 

  Section 18. Amendment and Waiver.

 

(a) Except as expressly set forth herein, the provisions of this Agreement may
only be amended or waived with the prior written consent of the Corporation, a
Majority of the Institutional Stockholders and a Majority of the DGHA
Stockholders; provided, however, that Schedule 1 to this Agreement shall be
deemed to be automatically amended from time to time to reflect issuances and
Transfers of Securities made in accordance with the terms hereof without
requiring the consent of any party, and the Corporation will, upon request,
distribute to any Stockholder a revised Schedule 1 to reflect any such changes.

 

(b) No course of dealing between the Corporation, its Subsidiaries and the
Stockholders (or any of them) or any delay in exercising any rights hereunder
will operate as a waiver of any rights of any party to this Agreement.

 

(c) For purposes of this Agreement, shares of capital stock held by the
Corporation or any Subsidiaries will not be deemed to be outstanding.

 

(d) The failure of any party to enforce any of the provisions of this Agreement
will in no way be construed as a waiver of such provisions and will not affect
the right of such party thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

  Section 19. Securities Law Compliance; Legends.

 

(a) Restriction on Transfer. No Stockholder shall Transfer Restricted Securities
except in compliance with the conditions specified in this Agreement or pursuant
to a Public Sale.

 

(b) Restrictive Legends. Each certificate for the Restricted Securities shall
(unless otherwise provided by the provisions of Section 19(d)) be stamped or
otherwise imprinted with a legend in substantially the following terms:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933 OR
ANY STATE SECURITIES OR BLUE SKY LAWS. THESE SECURITIES MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF SUCH

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT OR LAWS.

 

(c) Notice of Transfer. The holder of any Restricted Securities, by its
acceptance or purchase thereof, agrees, prior to any Transfer of any such
Restricted Securities (except pursuant to an effective registration statement),
to give written notice to the Corporation of such holder’s intention to effect
such Transfer and agrees to comply in all other respects with the provisions of
this Section 19. Each such notice shall describe the manner and circumstances of
the proposed Transfer and, unless waived by the Corporation, shall be
accompanied by the written opinion, addressed to the Corporation, of counsel for
the holder of such Restricted Securities (which counsel shall be reasonably
satisfactory to the Corporation), stating that in the opinion of such counsel
(which opinion shall be reasonably satisfactory to the Corporation) such
proposed Transfer does not involve a transaction requiring registration or
qualification of such Restricted Securities under the Securities Act or the
securities laws of any state of the United States. Subject to complying with the
other applicable provisions hereof, such holder of Restricted Securities shall
be entitled to consummate such Transfer in accordance with the terms of the
notice delivered by it to the Corporation if the Corporation does not object (on
the basis that such Transfer violates the provisions of this Section 19) to such
Transfer within five days after the delivery of such notice. Each certificate or
other instrument evidencing the securities issued upon the Transfer of any
Restricted Securities (and each certificate or other instrument evidencing any
untransferred balance of such Securities) shall bear the legend set forth in
Section 19(b) unless (i) in such opinion of such counsel registration of future
Transfer is not required by the applicable provisions of the Securities Act or
the securities laws of any state of the United States or (ii) the Corporation
shall have waived the requirement of such legend.

 

(d) Removal of Legends, Etc. Notwithstanding the foregoing provisions of this
Section 19, the restriction imposed by Sections 19(a), (b) and (c) upon the
transferability of any Restricted Securities shall cease and terminate when (i)
any such Restricted Securities are sold or otherwise disposed of in accordance
with the intended method of disposition by the seller or sellers thereof set
forth in a registration statement or are sold or otherwise disposed of in a
transaction contemplated by Section 19(c) which does not require that the
securities transferred bear the legend set forth in Section 19(b), or (ii) the
holder of such Restricted Securities has met the requirement of transfer of such
Restricted Securities pursuant to subparagraph (k) of Rule 144. Whenever the
restrictions imposed by Sections 19(a), (b) and (c) shall terminate, as herein
provided, the holder of any Restricted Securities shall be entitled to receive
from the Corporation, without expense, a new certificate not bearing the
restrictive legend set forth in Section 19(b) and not containing any other
reference to the restrictions imposed by Sections 19(a), (b) and (c).

 

(e) Additional Legend. Each certificate evidencing Securities and each
certificate issued in exchange for or upon the Transfer of any Securities (if
such shares remain Securities as defined herein after such Transfer) shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO A
STOCKHOLDERS AGREEMENT DATED AS OF FEBRUARY 9, 1996 AMONG THE ISSUER OF

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SUCH SECURITIES (THE “COMPANY”) AND CERTAIN OF THE COMPANY’S STOCKHOLDERS. THE
TERMS OF SUCH STOCKHOLDERS AGREEMENT INCLUDE, AMONG OTHER THINGS, VOTING
AGREEMENTS, REPURCHASE AGREEMENTS AND RESTRICTIONS ON TRANSFERS. A COPY OF SUCH
STOCKHOLDERS AGREEMENT WILL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO THE
HOLDER HEREOF UPON WRITTEN REQUEST.”

 

The Corporation shall imprint such legends on certificates evidencing shares
outstanding prior to the date hereof. The legend set forth above shall be
removed from the certificates evidencing any shares which cease to be Securities
in accordance with the terns of this Agreement.

 

  Section 20. Duration of Agreement.

 

The rights and obligations of each Stockholder under this Agreement shall
terminate as to such Stockholder upon the earliest to occur of (a) the Transfer
of all Securities owned by such Stockholder and (b) the consummation of an IRR
Event.

 

  Section 21. Severability.

 

Whenever possible, each provision of this Agreement will be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be invalid, illegal or unenforceable in any respect
under any applicable law or rule in any jurisdiction, such invalidity,
illegality or unenforceability will not affect any other provision or any other
jurisdiction, and such invalid, void or otherwise unenforceable provisions shall
be null and void. It is the intent of the parties, however, that any invalid,
void or otherwise unenforceable provisions be automatically replaced by other
provisions which are as similar as possible in terms to such invalid, void or
otherwise unenforceable provisions but are valid and enforceable to the fullest
extent permitted by law.

 

  Section 22. Entire Agreement.

 

This document embodies the complete agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes and
preempts any prior understandings, agreements or representations by or among the
parties, written or oral, which may have related to the subject matter hereof in
any way.

 

  Section 23. Certain Stockholders.

 

If any Stockholder is an entity that was formed for the purpose of acquiring
Securities or that has no substantial assets other than Securities or interests
in Securities, such Stockholder agrees that (a) shares of its common stock or
other instruments reflecting equity interests in such entity (and the shares of
common stock or other equity interests in any similar entities controlling such
entity) will note the restrictions contained in this Agreement on the transfer
of Securities as if such common stock or other equity interests were Securities
and (b) no shares of such common stock or other equity interests may be
transferred to any Person other than in accordance with the

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

terms and provisions of this Agreement as if such common stock or other equity
interests were Securities.

 

  Section 24. Successors and Assigns.

 

Except as otherwise provided herein, this Agreement will bind and inure to the
benefit of and be enforceable by the Corporation and its successors and assigns
and the Stockholders and any subsequent holders of Securities and the respective
successors and permitted assigns of each of them, so long as they hold
Securities. None of the provisions hereof shall create, or be construed or
deemed to create, any right to employment in favor of any Person by the
Corporation or any of its Subsidiaries. This Agreement is not intended to create
any third party beneficiaries.

 

  Section 25. Counterparts.

 

This Agreement may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same agreement. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

 

  Section 26. Remedies.

 

(a) Each Stockholder shall have all rights and remedies reserved for such
Stockholder pursuant to this Agreement, the Subscription Agreement dated the
Original Agreement Date, the Certificate and Bylaws and all rights and remedies
which such holder has been granted at any time under any other agreement or
contract and all of the rights which such holder has under any law or equity.
Any Person having any rights under any provision of this Agreement will be
entitled to enforce such rights specifically, to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
granted by law or equity.

 

(b) The parties hereto agree that if any parties seek to resolve any dispute
arising under this Agreement pursuant to a legal proceeding, the prevailing
parties to such proceeding shall be entitled to receive reasonable fees and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with such proceedings.

 

(c) It is acknowledged that it will be impossible to measure in money the
damages that would be suffered if the parties fail to comply with any of the
obligations herein imposed on them and that in the event of any such failure, an
aggrieved Person will be irreparably damaged and will not have an adequate
remedy at law. Any such person shall, therefore, be entitled to injunctive
relief, including specific performance, to enforce such obligations, and if any
action should be brought in equity to enforce any of the provisions of this
Agreement, none of the parties hereto shall raise the defense that there is an
adequate remedy at law.

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

  Section 27. Notices.

 

All notices, demands or other communications to be given or delivered under or
by reason of the provisions of this Agreement shall be in writing and shall be
deemed to have been given (a) when delivered personally to the recipient, (b)
one business day after being sent by reputable overnight courier (charges
prepaid) (regardless of whether the recipient refuses to accept delivery), (c)
five business days after being sent to the recipient by certified or registered
mail, return receipt requested and postage prepaid (regardless of whether the
recipient refuses to accept delivery) or (d) when sent to the recipient by
facsimile or electronically, by email (followed promptly by personal, courier or
certified or registered mail delivery). The Corporation’s address is:

 

USS Holdings, Inc.

c/o U.S. Silica Company

Route 522 North

P.O. Box 187

Berkeley Springs, WV 25411-0187

Telephone: (304) 258-2500

Telecopier: (304) 285-3500

Attention: John Ulizio

Email: ulizio@ussilica.com

 

With a copy to:

 

If before January 31, 2004,

 

D. George & Associates, LLC

c/o Pillsbury Winthrop LLP

One Battery Park Plaza

New York, New York 10004

Telephone: (212) 858-1000

Telecopier: (212) 858-1500

Attention: Donald G. Kilpatrick, Esq.

Email: dkilpatrick@pillsburywinthrop.com

 

Thereafter,

 

D. George & Associates, LLC

c/o Pillsbury Winthrop LLP

1540 Broadway

New York, New York 10036

Telephone: (212) 858-1000

Telecopier: (212) 858-1500

Attention: Donald G. Kilpatrick, Esq.

Email: dkilpatrick@pillsburywinthrop.com

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

With an additional copy to:

 

J.P. Morgan Partners (23A SBIC) LLC

c/o J. P. Morgan Partners, LLC

1221 Avenue of the Americas

New York, New York 10020-1080

Attention: Official Notices Clerk

FBO: Timothy J. Walsh

Email: timothy.walsh@jpmorganpartners.com

Facsimile: (212) 899-3401

 

The address for each Stockholder is set forth on Schedule 1 hereto; and if to
JPM, with a copy to:

 

O’Melveny & Myers LLP

30 Rockefeller Plaza

New York, New York 10112

Telephone: (212) 408-2400

Telecopier: (212) 408-2420

Attention: John J. Suydam, Esq.

Email: jsuydam@omm.com

 

  Section 28. Governing Law.

 

All questions concerning the construction, interpretation and validity of this
Agreement shall be governed by and construed in accordance with the domestic
laws of the State of New York without giving effect to any choice or conflict of
law provision or rule (whether in the State of New York or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of New York.

 

  Section 29. Further Assurances.

 

Each party hereto shall do and perform or cause to be done and performed all
such further acts and things and shall execute and deliver all such other
agreements, certificates, instruments, and documents as any other party hereto
reasonably may request in order to carry out the provisions of this Agreement
and the consummation of the transactions contemplated hereby.

 

  Section 30. Jurisdiction; Venue; Process.

 

The parties to this Agreement agree that jurisdiction and venue in any action
brought by any party hereto pursuant to this Agreement shall properly (but not
exclusively) lie in any federal or state court located in the State of New York.
By execution and delivery of this Agreement, the parties hereto irrevocably
submit to the jurisdiction of such courts for himself and in respect of his
property with respect to such action. The parties hereto irrevocably agree that
venue would be proper in such court, and hereby waive any objection that such
court is an improper or

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

inconvenient forum for the resolution of such action. The parties further agree
that the mailing by certified or registered mail, return receipt requested, of
any process required by any such court shall constitute valid and lawful service
of process against them, without necessity for service by any other means
provided by statute or rule of court.

 

  Section 31. Representation and Warranties of the Stockholders.

 

Each Stockholder (as to himself or itself only) represents and warrants to the
Corporation and the other Stockholders that, as of the time such Stockholder
becomes a party to this Agreement:

 

(a) this Agreement has been duly and validly executed and delivered by such
Stockholder and this Agreement constitutes a legal and binding obligation of
such Stockholder, enforceable against such Stockholder in accordance with its
terms;

 

(b) the execution, delivery and performance by such Stockholder of this
Agreement and the consummation by such Stockholder of the transactions
contemplated hereby will not, with or without the giving of notice or lapse of
time, or both (i) violate any provision of law, statute, rule or regulation to
which the Stockholder is subject, (ii) violate any order, judgment or decree
applicable to such Stockholder, or (iii) conflict with, or result in a breach or
default under, any term or condition of any agreement or other instrument to
which such Stockholder is a party or by which such Stockholder is bound, except
for such violations, conflicts, breaches or defaults that would not, in the
aggregate, materially affect the Stockholder’s ability to perform its
obligations hereunder;

 

(c) the Stockholder purchased the Securities owned by it for its own account,
for investment and not with a view to the distribution thereof within the
meaning of the Securities Act;

 

(d) the Stockholder understands that the Securities have not been registered
under the Securities Act or registered or qualified under applicable state
securities laws by reason of their issuance by the Corporation in a transaction
exempt from the registration and qualification requirements of the Securities
Act and applicable state securities laws, and (ii) the Securities must be held
by the Stockholder indefinitely unless a subsequent disposition thereof is
registered or qualified under the Securities Act and applicable state securities
laws or is exempt from such registration or qualification. The Stockholder
understands that the certificates for the Securities will bear the legends
described in Section 19(b) and (e);

 

(e) the Stockholder further understands that, with respect to the Securities,
the exemption from registration afforded by Rule 144 (the provisions of which
are known to the Stockholder) depends on the satisfaction of various conditions,
and that, if applicable, Rule 144 may only afford the basis for sales only in
limited amounts;

 

(f) the Stockholder has not employed any broker or finder or similar person in
connection with its purchase of the Securities;

 

(g) except as disclosed in writing to the Corporation prior to the acquisition
of Securities by such Stockholder, the Stockholder is an “accredited investor”
(as defined in Rule

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

501 (a) of Regulation D promulgated under the Securities Act). The Corporation
has made available to the Stockholder or its representatives all agreements,
documents, records and books that the Stockholder has requested relating to an
investment in the Securities. The Stockholder has had an opportunity to ask
questions of, and receive answers from, Persons acting on behalf of the
Corporation concerning the terms and conditions of this investment, and answers
have been provided to all of such questions to the full satisfaction of the
Stockholder. No oral representations have been made or furnished to, or relied
on by, the Stockholder or its representatives in connection with its investment
in the Securities. The Stockholder has such knowledge and experience in
financial and business matters that it is capable of evaluating the risks and
merits of its investment in the Securities;

 

(h) the Stockholder has no need for liquidity in its investment in the
Securities and is able to bear the economic risk of its investment in the
Securities and the complete loss of all of such investment;

 

(i) the Stockholder further understands that this Agreement is made with the
Stockholder in reliance upon the Stockholder’s representations to the
Corporation contained in this Section 31; and

 

(j) the Stockholder and its representatives have conducted a due diligence
investigation and have had the opportunity to review all documents and
information which the Stockholder and its representatives have requested
concerning U.S. Silica, the Corporation, the Subsidiaries and the Stockholder’s
investment. In reaching its decision to invest in the Corporation, the
Stockholder has relied on the foregoing investigation and information, on the
representations and warranties in the Stock Purchase Agreement and on the
representations and warranties set forth herein.

 

  Section 32. Conflicting Agreements.

 

No Stockholder shall enter into any stockholder agreements or arrangements of
any kind with any Person with respect to any Securities on terms inconsistent
with the provisions of this Agreement (whether or not such agreements or
arrangements are with other Stockholders or with Persons that are not parties to
this Agreement), including but not limited to, agreements or arrangements with
respect to the acquisition or disposition of Securities of the Corporation in a
manner which is inconsistent with this Agreement.

 

  Section 33. Mutual Waiver of Jury Trial.

 

BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE
MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND
THE PARTIES WISH APPLICABLE STATE AND FEDERAL LAWS TO APPLY (RATHER THAN
ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A
JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION
OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PROCEEDING BROUGHT TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES UNDER THIS
AGREEMENT OR ANY DOCUMENTS RELATED HERETO.

 

* * * * *

 

-39-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

USS HOLDINGS, INC. By:        

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

J. P. MORGAN PARTNERS (23A SBIC), LLC By:        

--------------------------------------------------------------------------------

Name:

   

Title:

   

 

MASSACHUSETTS MUTUAL

LIFE INSURANCE COMPANY

By:   David L. Babson & Company Inc., its Investment Advisor By:        

--------------------------------------------------------------------------------

 

MASSMUTUAL CORPORATE INVESTORS By:        

--------------------------------------------------------------------------------

 

The foregoing is executed on behalf of MassMutual Corporate Investor, organized
under a Declaration of Trust, dated September 13, 1985, as amended from time to
time. The obligations of such Trust are not personally binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust, but the Trust’s property only shall be bound.

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MASSMUTUAL PARTICIPATION INVESTORS

By:

       

--------------------------------------------------------------------------------

 

The foregoing is executed on behalf of MassMutual Participation Investors,
organized under a Declaration of Trust, dated April 7, 1988, as amended from
time to time. The obligations of such Trust are not binding upon, nor shall
resort be had to the property of, any of the Trustees, shareholders, officers,
employees or agents of such Trust individually, but the Trust’s assets and
property only shall be bound.

 

MASSMUTUAL CORPORATE VALUE PARTNERS LIMITED By:   David L. Babson & Company Inc.
under delegated authority from Massachusetts Mutual Life Insurance Company as
Investment Manager By:        

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

D. George Harris

 

 

--------------------------------------------------------------------------------

Anthony J. Petrocelli

 

 

--------------------------------------------------------------------------------

Richard J. Donahue

 

 

--------------------------------------------------------------------------------

Donald G. Kilpatrick

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

Richard J. Nick

 

TRUST UNDER AGREEMENT OF D. GEORGE HARRIS DATED NOVEMBER 18, 1994 F/B/O ROBERT
HARRIS By:        

--------------------------------------------------------------------------------

Anthony J. Petrocelli, Trustee By:        

--------------------------------------------------------------------------------

Donald G. Kilpatrick, Trustee

 

TRUST UNDER AGREEMENT OF D. GEORGE HARRIS DATED NOVEMBER 18, 1994 F/B/O MARGARET
HARRIS By:        

--------------------------------------------------------------------------------

Anthony J. Petrocelli, Trustee By:        

--------------------------------------------------------------------------------

Donald G. Kilpatrick, Trustee

 

TRUST UNDER AGREEMENT OF D. GEORGE HARRIS DATED NOVEMBER 18, 1994 F/B/O PAIGE
COLEMAN By:        

--------------------------------------------------------------------------------

Anthony J. Petrocelli, Trustee By:        

--------------------------------------------------------------------------------

Donald G. Kilpatrick, Trustee

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TRUST UNDER AGREEMENT OF D. GEORGE HARRIS DATED NOVEMBER 18, 1994 F/B/O KEITH
COLEMAN By:        

--------------------------------------------------------------------------------

Anthony J. Petrocelli, Trustee By:        

--------------------------------------------------------------------------------

Donald G. Kilpatrick, Trustee

 

TRUST UNDER AGREEMENT OF D. GEORGE HARRIS DATED NOVEMBER 18, 1994 F/B/O AUGUSTUS
NORTHRIDGE By:        

--------------------------------------------------------------------------------

Anthony J. Petrocelli, Trustee By:        

--------------------------------------------------------------------------------

Donald G. Kilpatrick, Trustee

 

TRUST UNDER AGREEMENT OF D. GEORGE HARRIS DATED JANUARY 31, 1995 F/B/O P.G.F.
SCURR By:        

--------------------------------------------------------------------------------

Anthony J. Petrocelli, Trustee By:        

--------------------------------------------------------------------------------

Donald G. Kilpatrick, Trustee

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

THE PETROCELLI FAMILY TRUST, D. GEORGE HARRIS & CHARLES J. CASSATA, AS TRUSTEES
By:        

--------------------------------------------------------------------------------

D. George Harris, Trustee By:        

--------------------------------------------------------------------------------

Charles J. Cassata, Trustee

 

TRUST UNDER AGREEMENT OF ANTHONY J. PETROCELLI DATED OCTOBER 29, 1990 F/B/O
SERENA PETROCELLI By:        

--------------------------------------------------------------------------------

Anthony J. Petrocelli, Trustee By:        

--------------------------------------------------------------------------------

Charles J. Cassata, Trustee

 